 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   PAUL JORGENSON,                                 Case No. 1:17-cv-00817-LJO-EPG (PC)
12                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
13         v.
                                                     (ECF NOS. 75 & 101)
14   UNITED STATES OF AMERICA, et al.,
                                                     ORDER DISMISSING DEFENDANT
15                Defendants.                        UNITED STATES OF AMERICA FROM
                                                     THIS ACTION
16

17          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
18   pauperis in this action. This case now proceeds on Plaintiff’s Second Amended Complaint
19   (“SAC”), which was filed on July 12, 2018. (ECF No. 19). This case is proceeding on
20   Plaintiff’s FTCA claim against the United States, his Eighth Amendment Bivens claim against
21   the four unknown correctional officers (“the Doe Defendants”), his state tort claims for medical
22   negligence against Defendants Haak, Randhawa, and Emanuel Medical Center, and his state
23   tort claims for battery against Defendants Haak and Emanuel Medical Center. (ECF No. 21, p.
24   2; ECF No. 95, p. 3). The matter was referred to a United States Magistrate Judge pursuant to
25   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
26          On April 25, 2019, defendant United States filed a motion for summary judgment, or in
27   the alternative, judgment on the pleadings. (ECF No. 75). Plaintiff had twenty-one days after
28   service of the motion to file and serve an opposition or a statement of no opposition. Local

                                                    1
 1   Rule 230(l). Plaintiff did not file an opposition or a statement of no opposition. On September
 2   10, 2019, the Court gave Plaintiff an additional thirty days to file a response to defendant
 3   United States’ motion. (ECF No. 90, p. 2). The extended deadline for Plaintiff to respond
 4   passed, and Plaintiff did not file an opposition or a statement of no opposition.
 5            On December 10, 2019, Magistrate Judge Erica P. Grosjean entered findings and
 6   recommendations, recommending that “Defendant United States’ motion for judgment on the
 7   pleadings be GRANTED,” and that “Defendant United States be dismissed from this action
 8   with prejudice because of Plaintiff’s failure to state a claim and because of Plaintiff’s failure to
 9   follow this Court’s local rules.” (ECF No. 101, p. 10).
10            The parties were provided an opportunity to file objections to the findings and
11   recommendations. Plaintiff filed at least some of his objections on January 6, 2020. (ECF No.
12   102).1
13            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
14   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
15   the Court finds the findings and recommendations to be supported by the record and proper
16   analysis.
17            Accordingly, THE COURT HEREBY ORDERS that:
18            1. The findings and recommendations issued by the magistrate judge on December 10,
19                2019, are ADOPTED in full;
20            2. Defendant United States’ motion for judgment on the pleadings is GRANTED;
21            3. Defendant United States is dismissed from this action with prejudice because of
22                Plaintiff’s failure to state a claim and because of Plaintiff’s failure to follow this
23                Court’s local rules; and
24   ///
25   ///
26
              1
                Plaintiff did not file objections to the findings and recommendations, but he did include at least some of
27   his objections in his motion for extension of time to file objections. (ECF No. 102). Plaintiff’s motion for
     extension of time was granted (ECF No. 103), but the deadline for Plaintiff to file his objections has passed and he
28   has not filed objections.

                                                               2
 1        4. The Clerk of Court is directed to reflect the dismissal of defendant United States on
 2              the Court’s docket.
 3
     IT IS SO ORDERED.
 4

 5     Dated:     January 27, 2020                      /s/ Lawrence J. O’Neill _____
                                                     UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 3
